Per Curiam:
By this application for the writ of habeas corpus, relator seeks his discharge from the penitentiary of this state, where *511he is held as a prisoner serving sentences imposed in two cases against him in the district court of McLennan County, numbered 10568 and 10569 upon the docket of that court.
The judgment in each case shows that relator “appeared in person, his counsel also being present, and both parties announced ready for trial.”
Relator’s contention that he was tried without counsel does not find support in the facts.
The judgment in each case assessed relator’s punishment at a term of twelve years in the state penitentiary.
Relator’s contention that the judgment in each case was void for indefiniteness as to punishment is not sustained by the facts.
It is apparent that the application for the writ of habeas corpus does not warrant the issuance of the writ, and the writ is therefore refused.